Case 1:14-cv-04628-CSH Document 38 Filed 11/12/19 Page 1 of 6

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

 

JAIME RODRIGUEZ,
Petitioner,
-Ve-
UNITED STATES OF AMERICA,

Respondent.

 

STEVEN CAMACHO,
Petitioner,
-V.-
UNITED STATES OF AMERICA,

Respondent.

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

 

14 Civ. 4628 (CSH)
94 Cr. 313 (CSH-15)

14 Civ. 4846 (CSH)
94 Cr. 313 (CSH-14)

NOVEMBER 12, 2019

MEMORANDUM AND ORDER

HAIGHT, Senior District Judge:

Jaime Rodriguez and Steven Camacho, appearing pro se, have filed a “Joint Motion to

Reopen Proceedings and Vacate Conviction and Sentence under 28 U.S.C. § 2255.”

This filing is dated October 29, 2019. It bears Docket Numbers 14-cv-4628 and 14-cv-4846,

Those numbers designate habeas corpus petitions filed under § 2255 by Rodriguez and Camacho

respectively (hereinafter “Petitioners”) which the Court consolidated for all purposes. Petitioners
 

Case 1:14-cv-04628-CSH Document 38 Filed 11/12/19 Page 2 of 6

challenged their sentences imposed in June 2009, following their convictions by jury trials for
violations of 18 U.S.C. § 1959 and 18 U.S.C. 924(c).

This Court denied those habeas petitions in their entirety. 2017 WL 6404900 (S.D.N.Y. Dec.
23, 2017). The Second Circuit affirmed. 767 F. App’x 160 (2d Cir. April 19, 2019). Petitioners’
present submission seeks to reopen their quest for habeas relief, on the basis of the Supreme Court’s
recent decision on June 24, 2019 in United States v. Davis, 139 S.Ct 2319 (2019). Davis held that
§ 924(c)(3)(B) is unconstitutional. Davis raises new questions of substance which the Court must
address. The preferable practice is to give these petitions new docket numbers, one for Rodriguez
and the other for Camacho. By this Order, the Clerk is directed accordingly.

The present relevant circumstances are these:

The case focused upon events occurring on a Bronx street during the night of January 2,
1993, The indictment charged five counts against each Petitioner: Count One, conspiracy to murder
Hector Ocasio, in violation of 18 U.S.C. § 1959(a)(5); Count Two, murder of Ocasio, in violation
of 18 U.S.C. § 1959(a)(1); Count Three, murder of Gilberto Garcia, in violation of 18 U.S.C.
§ 1959(a)(1); Count Four, attempted murder of Luis Garcia, in violation of 18 U.S.C. § 1959(a)(5);
and Count Five, use and carry of a firearm during and in relation to a crime of violence, in violation
of 18 U.S.C. § 924(c).

The jury convicted each Petitioner on each count. The Court sentenced each Petitioner to
25 years imprisonment on each of Counts Two and Three; 10 years imprisonment on each of Counts
One and Four; and 5 years imprisonment on Count Five. The sentences directed that the terms on
Counts One Through Four run concurrently with each other, and that the term on Count Five run

consecutively to the terms imposed under Counts One through Four. The 5-year term on Count Five
 

Case 1:14-cv-04628-CSH Document 38 Filed 11/12/19 Page 3 of 6

had to run consecutively to the other terms because 18 U.S.C. § 924(c), which Petitioners were
convicted of having violated, imposes lengthy prison terms on anyone who uses a firearm in
connection with certain other federal crimes, and provides specifically that “no term of imprisonment
imposed on a person under this subsection shall run concurrently with any other term of
imprisonment imposed on the person.” § 924(c)(1)(D).

In Davis, the defendants were convicted of multiple counts of armed robbery affecting
interstate commerce in violation of the Hobbs Act, 18 U.S.C. § 1951(a). They were also convicted
of violating the firearm statute, § 924(c), which led to the separate consecutive sentence mandated —
by that statute. The Supreme Court held that one provision in § 924(c) was unconstitutional.

Specifically, the statute heightens criminal penalties for using or carrying a firearm “during
and in relation to,” or possessing a firearm “in furtherance of,” any federal “crime of violence or drug
trafficking crime.” § 924(c)(1)(A). The statute in § 924(c)(3) defines the term “crime of violence”
in two subparts, “the first known as the elements clause, and the second the residual clause.” Davis,
139 S.Ct. at 2324. The adjectives describe the legislative boundaries: a crime falls within the
elements clause if it “has as an element the use, attempted use, or threatened use of physical force
against the person or property of another,” § 924(c)(3)(A), and within the residual clause if the crime
“by its nature, involves a substantial risk that physical force against the person or property of another
may be used in the course of committing the offense.” § 924(c)(3)(B). The Supreme Court held in
Davis that the residual clause contained in § 924(c)(3)(B) was unconstitutionally vague.!

The Supreme Court’s holding in Davis that § 924(c) is unconstitutional applies retroactively,

 

| The Court decided Davis by a 5-4 vote, with a notable split between the two most recently
appointed Justices: Justice Gorsuch wrote the majority opinion and Justice Kavanaugh wrote the
dissent. :
 

Case 1:14-cv-04628-CSH Document 38 Filed 11/12/19 Page 4 of 6

and the Second Circuit has found itself required to reconsider some of its own prior sentencing
decisions, An example is furnished by United States v. Barrett, 937 F.3d 126 (2d Cir. 2019), where
the defendant was convicted of and sentenced on “multiple counts of conspiratorial and substantive
Hobbs Act robbery and related crimes of using a firearm during and in relation to those robbery
crimes.” 937 F.3d at 127. The Second Circuit affirmed the convictions and sentences on direct
appeal, The Supreme Court vacated the Second Circuit’s judgment in Barrett and remanded for
further consideration in light of the Court’s decision in Davis. 139 S.Ct. 2774 (2019). On remand,
| the Second Circuit said: |

Having given that consideration, we now vacate Barrett’s Count Two

§ 924(c) conviction for using a firearm in committing Hobbs Act
robbery conspiracy — the only count of conviction that. Barrett

challenges in light of Davis... . [W]e affirm Barrett’s conviction in
all other respects and remand for resentencing in light of our partial
vacatur,

We are obliged to vacate Barrett’s Count Two conviction because
Davis precludes us from concluding, as we did in our original
opinion, that Barrett’s Hobbs Act robbery conspiracy crime qualifies ©
as a § 924(c) crime of violence.

937 F.3d at 127. The Second Circuit’s further description of its resolution of Barrett on remand is
instructive:

Invited to brief the effect of Davis’s holding on this appeal, the
prosecution and the defense agree that Barrett’s Count Two
conviction for using a firearm in committing Hobbs Act robbery
conspiracy must be vacated because the identification of that crime
as one of violence depends on the § 924(c)(3)(B) residual clause
definition, which Davis has now pronounced unconstitutionally
vague.

Neither party argues that Davis requires vacatur of Barrett’s Count
Four, Six or Seven § 924(c) convictions. This is not surprising. The
predicate offense for each of these crimes is substantive Hobbs Act
Case 1:14-cv-04628-CSH Document 38 Filed 11/12/19 Page 5 of 6

robbery, which can be identified as a crime of violence under
§ 924(c)(3)(A) applying the traditional, elements only, categorical
approach not at issue in Davis. Thus, for the reasons stated in our
original opinion, we again affirm Barrett’s convictions on Counts
Four, Six and Seven.

As to Barrett’s Count Two conviction, however, Davis compels
vacatur. The Supreme Court’s unequivocal rejection of a case-
specific approach to § 924c)(3)(B) precludes further reliance on the

particular murderous violence of Barrett’s robbery conspiracy to
identify that offense as a crime of violence predicate under

§ 924(c)(3)(B).

Id. at 128-129 (emphases in original; citations omitted).

In the case at bar, Camacho and Rodriguez contend that they are entitled to relief under
Davis, and request that this Court “vacate their convictions under § 924(c), and set the matter for
resentencing.” Joint Motion, at 17.’ Understandably, these Petitioners ask that their application be
heard expeditiously, since if the Davis decision requires the Court to vacate the convictions of
Camacho and Rodriguez for violating § 924(c), they may have seryed all the time imposed under the
other counts and should be released. I do not say in this Memorandum and Order that such a result
would obtain, but Petitioners say that it should.

In these circumstances, the Government is directed to file and serve a brief setting forth its

views upon the effect, if any, of the Supreme Court’s decision in Davis upon the convictions and

 

2 Petitioners also say they are entitled to relief under an earlier Supreme Court decision,
Johnson y. United States, 135 S.Ct. 2551 (2015). In Johnson the Court struck down as
unconstitutionally vague a similarly worded residual clause definition of “violent felony” in the
Armed Career Criminal Act. During the pendency of Rodriguez’s habeas petition in the case at bar,
the Federal Defender’s Office submitted a letter brief on his behalf, arguing that the Court’s decision
in Johnson should be applied by extension to the statute in this case. Neither this Court nor the
Court of Appeals responded to that application during the prior habeas proceedings. Subsequently,
the Supreme Court decided Davis, which applies directly to the firearm statute under which
Rodriguez and Camacho were convicted. Davis is the controlling authority in the instant case.

5
Case 1:14-cv-04628-CSH Document 38 Filed 11/12/19 Page 6 of 6

sentences of Camacho and Rodriguez in the case at bar. If the United States Attorney for this
District agrees with Petitioners that as a result of Davis their § 924(c) convictions and sentences
should be vacated, I expect the Government will say so, in furtherance of that Office’s deserved
reputation for serving the justice of a cause: compare Barrett, 937 F.3d at 128 (as the result of the
Davis holding, “the prosecution and the defense agree” that a firearm conviction “must be vacated.”).
If the Government contends that Davis does not entitle Petitioners to any relief, its brief will explain
why that is so. In this Memorandum and Order, the Court neither expresses nor intimates a view on
the question.

Given the exigencies of the case, the Government is directed to file and serve its responsive
brief on or before December 3, 2019. Petitioners, if so advised, may file and serve a reply brief on
or before December 20, 2019.

The Clerk is directed to give these petitions new case numbers.

It is SO ORDERED.

Dated: New Haven, Connecticut
November 12, 2019

{Grote KM ST

CHARLES S. HAIGHT, JR. ~ _
Senior United States District Judge
